                Case 8:20-bk-01383-CPM                 Doc 63    Filed 08/24/20        Page 1 of 1

[Dovdsm13] [District Order Voluntary Dismissal Chapter 13]




                                           ORDERED.
Dated: August 24, 2020




                                   UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                            TAMPA DIVISION
                                           www.flmb.uscourts.gov



In re:                                                                    Case No.
                                                                          8:20−bk−01383−CPM
                                                                          Chapter 13
Jennifer Kaye Marlow



________Debtor*________/

                                            ORDER DISMISSING CASE

    THIS CASE came on for consideration of the Notice of Dismissal filed by Debtor under 11 U.S.C. § 1307 .

    Accordingly, it is ORDERED:

1. This case is dismissed without a discharge .

2. All pending hearings are canceled except for any currently scheduled hearing on a motion for relief from
stay or on an Order to Show Cause over which the Court reserves jurisdiction. In addition, the Court retains
jurisdiction over any pending motion to dismiss the case with prejudice. If a motion to dismiss with prejudice
has been filed prior to the date of this Order, the Court will conduct any scheduled hearing and will schedule
any hearing as necessary.

3. If Debtor has been represented by an attorney in this case, Debtor, the Trustee, or any party in interest, may,
within 14 days from the date of this Order, request the Court to examine the fees paid to Debtor's attorney and
request disgorgement of any portion deemed excessive. The Court shall retain jurisdiction for this purpose.

4. Notwithstanding any other Court orders, the Trustee shall return to Debtor, or if Debtor is represented by an
attorney, to Debtor in care of Debtor's attorney, any remaining funds on hand not previously disbursed and
shall thereafter file the Trustee's final report. Upon the filing of the final report, the Trustee will be discharged
of all duties as Trustee. .

.



The Clerk's Office is directed to serve a copy of this order on interested parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
